FILED
                              NOT FOR PUBLICATION                           APR 26 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



TOMAS RIVAS OROZCO; ESTHER                        No. 08-74358
RIVAS,
                                                  Agency Nos. A097-867-591
               Petitioners,                                   A097-867-592

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Tomas Rivas Orozco and Esther Rivas, natives and citizens of Mexico,

petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252.

We review for abuse of discretion the denial of a motion to reopen, Iturribarria v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny in part and dismiss in part the

petition for review.

      The BIA did not abuse its discretion by denying petitioners’ motion to

reopen. With respect to cancellation of removal, the BIA considered the evidence

petitioners submitted and acted within its broad discretion in determining that the

evidence was insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037,

1039 (9th Cir. 2002) (The BIA’s denial of a motion to reopen shall be reversed

only if it is “arbitrary, irrational or contrary to law.”). With respect to relief under

the Convention Against Torture (“CAT”), petitioners failed to establish prima facie

eligibility for CAT protection. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152

(9th Cir. 2010).

      To the extent it is raised, we lack jurisdiction to review petitioners’ hardship

contention relating to the BIA’s February 26, 2008, order because this petition for

review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th

Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                      08-74358